ICJ_117_ArmedActivities_COD_RWA_2000-10-19_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITÉS ARMÉES
SUR LE TERRITOIRE DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. RWANDA)

ORDONNANCE DU 19 OCTOBRE 2000

2000

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO r. RWANDA)

ORDER OF 19 OCTOBER 2000

 
Mode officiel de citation:

Activités armées sur le territoire du Congo

(République démocratique du Congo c. Rwanda),

ordonnance du 19 octobre 2000, CEJ. Recueil 2000, p. 179

Official citation:

Armed Activities on the Territory of the Congo
(Democratic Republic of the Congo v. Rwanda),

Order of 19 October 2000, I.C.J. Reports 2000, p. 179

 

ISSN 0074-4441
ISBN 92-1-070879-2

 

N° de vente:

Sales number

802

 

 
19 OCTOBRE 2000

ORDONNANCE

ACTIVITÉS ARMÉES
SUR LE TERRITOIRE DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. RWANDA)

ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO r. RWANDA)

19 OCTOBER 2000

ORDER
2000
19 octobre
Rôle général
n° 117

179

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2000

19 octobre 2000

AFFAIRE DES ACTIVITÉS ARMÉES
SUR LE TERRITOIRE DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. RWANDA)

ORDONNANCE

Le président de la Cour internationale de Justice,

Vu l'article 48 du Statut de la Cour et les paragraphes 3 et 4 de l'article
44 de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 23 juin 1999, par
laquelle la République démocratique du Congo a introduit une instance
contre la République rwandaise au sujet d’un différend relatif à «des
actes d'agression armée perpétrés par le Rwanda sur le territoire de la
République démocratique du Congo en violation flagrante de la Charte
des Nations Unies et de la Charte de l'Organisation de l'unité africaine»,

Vu l'ordonnance du 21 octobre 1999, par laquelle la Cour, compte
tenu de l'accord intervenu entre les Parties au sujet de la procédure, ainsi
que de leurs vues quant aux délais à fixer, a décidé que les pièces de la
procédure écrite porteraient d’abord sur la question de la compétence de
la Cour pour connaître de la requête et sur celle de la recevabilité de cette
dernière, et a fixé, respectivement, au 21 avril 2000 et au 23 octobre 2000
les dates d'expiration des délais pour le dépôt du mémoire de la Répu-
blique rwandaise et du contre-mémoire de la République démocratique
du Congo sur ces questions,

Vu le mémoire de la République rwandaise déposé dans le délai ainsi
fixé;

Considérant que, par lettre du 6 octobre 2000, parvenue au Greffe le
même jour par télécopie, l'agent de la République démocratique du

4
180 ACTIVITES ARMEES (ORDONNANCE 19 X 00)

Congo a prié la Cour de proroger de quatre mois maximum le délai pour
le dépôt du contre-mémoire, et a indiqué les raisons à l'appui de cette
demande; et considérant que, dés réception de cette lettre, le greffier, se
référant au paragraphe 3 de l’article 44 du Règlement, en a fait tenir
copie à agent de la République rwandaise;

Considérant que le Gouvernement de la République rwandaise n’a pas
fait objection à la prorogation de délai sollicitée par la République démo-
cratique du Congo,

Reporte au 23 janvier 2001 la date d’expiration du délai pour le dépôt
du contre-mémoire de la République démocratique du Congo;
Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le dix-neuf octobre deux mille, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République démocra-
tique du Congo et au Gouvernement de la République rwandaise.

Le président,
{Signé} Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.
